Exhibit 10.10

 

 

PERSONAL GUARANTY

 

BY

 

--------------------------------------------------------------------------------

 

TO

 

CROWN BANK

 

 

Dated:  October 20, 2005

 

 

 

This instrument was drafted by:

 

 

 

David E. Moran, Esq.

 

WINTHROP & WEINSTINE, P.A.

 

Suite 3500

 

225 South Sixth Street

 

Minneapolis, Minnesota 55402

 

(612) 604-6400

 

--------------------------------------------------------------------------------


 

PERSONAL GUARANTY

 

In consideration of and in order to induce Crown Bank, a Minnesota state banking
corporation, with its banking house located in Minneapolis, Minnesota (the
“Lender”), to extend financial accommodations to Southwest Casino and Hotel
Corp., a Minnesota corporation, (the “Borrower”), pursuant to that certain
Revolving Credit and Term Loan Agreement of even date herewith by and between
the Lender and the Borrower (the “Credit Agreement”), and as evidenced by the
Notes (as defined in the Credit Agreement) the undersigned (the “Guarantor”)
hereby:

 

1.             Unconditionally and absolutely guarantees to the Lender:

 

a.             the full and prompt payment, when due, whether at the maturity
dates specified therein or theretofore upon acceleration of maturity pursuant to
the provisions thereof, of principal, accrued interest and late charges, if any,
on the Notes, and any and all renewals thereof including notes taken in
substitution therefor; and

 

b.             the payment and performance by the Borrower of all of its
obligations under and pursuant to the Notes, the Credit Agreement, the other
Loan Documents and any and all documents related thereto;

 

(the Notes, the Credit Agreement, the other Loan Documents and such other
liability, indebtedness and obligations are herein collectively referred to as
the “Obligations”); together with the full and prompt payment of any and all
costs and expenses of and incidental to the collection of the Obligations for
the enforcement of this Guaranty, including, without limitation, reasonable
attorneys’ fees.  All capitalized terms not otherwise defined herein shall have
the meaning assigned thereto in the Credit Agreement.

 

2.             Agrees that the Lender may demand payment from the Guarantor of
any installment (or portion thereof) of principal or interest on the Note, when
due and unpaid, and the Guarantor shall immediately pay the same to the Lender,
and the Lender may demand payment or performance of any or all of the other
Obligations, when such payment or performance is due or required (subject to any
applicable grace period), and the Guarantor shall immediately pay or perform the
same, whether or not the Lender has (i) declared an Event of Default (as defined
in the Credit Agreement), or (ii) accelerated payment of either or both of the
Notes, or (iii) commenced repossession of, or foreclosure of any security
interest, mortgage or other lien in, any or all of the collateral securing
either or both of the Notes, or (iv) otherwise exercised its rights and remedies
hereunder or under either or both of the Notes, the documents related thereto or
applicable law.

 

3.             Waives (i) presentment, demand, notice of nonpayment, protest and
notice of protest and dishonor on the Obligations; (ii) notice of acceptance of
this Guaranty by the Lender; and (iii) notice of the creation or incurrence of
the Obligations by the Borrower.

 

4.             Agrees that the Lender may from time to time, without notice to
the Guarantor, which notice is hereby waived by the Guarantor, extend, modify,
renew or compromise the Obligations,

 

--------------------------------------------------------------------------------


 

in whole or in part, without releasing, extinguishing or affecting in any manner
whatsoever the liability of the Guarantor hereunder, the foregoing acts being
hereby consented to by the Guarantor.

 

5.             Agrees that the Lender shall not be required to first resort for
payment to the Borrower or any other person, corporation or entity, or their
properties or estates, or any other right or remedy whatsoever, prior to
enforcing this Guaranty.

 

6.             Agrees that this Guaranty shall be construed as a continuing,
absolute, and unconditional guaranty without regard to (i) the validity,
regularity or enforceability of the Obligations or the disaffirmance thereof in
any insolvency or bankruptcy proceeding relating to the Borrower, or (ii) any
event or any conduct or action of the Borrower or the Lender or any other party
which might otherwise constitute a legal or equitable discharge of a surety or
guarantor but for this provision.

 

7.             Agrees that this Guaranty shall remain in full force and effect
and be binding upon the Guarantor until the Obligations are paid in full.

 

8.             Agrees that the Lender is expressly authorized to forward or
deliver any or all collateral and security which may at any time be placed with
it by the Borrower, the Guarantor or any other person, directly to the Borrower
for collection and remittance or for credit, or to collect the same in any other
manner and to renew, extend, compromise, exchange, release, surrender or modify
the installments of, any or all of such collateral and security with or without
consideration and without notice to the Guarantor and without in any manner
affecting the absolute liability of the Guarantor hereunder; and that the
liability of the Guarantor hereunder shall not be affected or impaired by any
failure, neglect or omission on the part of the Lender to realize upon the
Obligations, or upon any collateral or security therefor, nor by the taking by
the Lender of any other guaranty or guaranties to secure the Obligations or any
other indebtedness of the Borrower to the Lender, nor by the taking by the
Lender of collateral or security of any kind nor by any act or failure to act
whatsoever which, but for this provision, might or could in law or in equity act
to release or reduce the Guarantor’s liability hereunder.

 

9.             Waives any right that the Guarantor may have to collect or seek
to collect from the Borrower the claim, if any, by subrogation or otherwise,
acquired by the Guarantor through payment of any part or all of the Obligations
until the Obligations have been paid in full.

 

10.           Agrees that the liability of the Guarantor hereunder shall not be
affected or impaired by the existence or creation from time to time, with or
without notice to the Guarantor, which notice is hereby waived, of indebtedness
from the Borrower to the Lender in addition to the indebtedness evidenced by the
Notes; the creation or existence of such additional indebtedness being hereby
consented to by the Guarantor.

 

11.           Agrees that the possession of this instrument of guaranty by the
Lender shall be conclusive evidence of due execution and delivery hereof by the
Guarantor.

 

12.           Agrees that this Guaranty shall be binding upon the legal
representatives, successors and assigns of the Guarantor, and shall inure to the
benefit of the Lender and its successors, assigns and legal representatives;
that notwithstanding the foregoing, the Guarantor shall not have the

 

2

--------------------------------------------------------------------------------


 

right to assign or otherwise transfer his rights and obligations under this
Guaranty to any third party without the prior written consent of the Lender; and
that any such assignment or transfer shall not release or affect the liability
of the Guarantor hereunder in any manner whatsoever.

 

13.           Agrees that the Guarantor may be joined in any action or
proceeding commenced against the Borrower in connection with or based upon the
Obligations and recovery may be had against the Guarantor in any such action or
proceeding or in any independent action or proceeding against the Guarantor
should the Borrower fail to duly and punctually pay any of the principal of or
interest on the Obligations without any requirement that the Lender first
assert, prosecute or exhaust any remedy or claim against the Borrower.

 

14.           Agrees that upon the occurrence at any time of an Event of
Default, the Lender shall have the right to set off any and all amounts due
hereunder by the Guarantor to the Lender against any indebtedness or obligation
of the Lender to the Guarantor.

 

15.           Agrees that the Guarantor shall be liable to the Lender for any
deficiency remaining after foreclosure of any mortgage in real estate or any
security interest in personal property granted by the Borrower, the Guarantor or
any third party to the Lender to secure repayment of the Obligations and the
subsequent sale by the Lender of the property subject thereto to a third party
(whether at a foreclosure sale or at a sale thereafter by the Lender in the
event the Lender purchases said property at the foreclosure sale)
notwithstanding any provision of applicable law which may prevent the Lender
from obtaining a deficiency judgment against, or otherwise collecting a
deficiency from, the Borrower including, without limitation, Minnesota Statutes
Section 582.30.

 

16.           Agrees that this Guaranty shall be deemed a contract made under
and pursuant to the laws of the State of Minnesota and shall be governed by and
construed under the laws of such state without giving effect to the choice of
law provisions thereof; and that, wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of the Guaranty.

 

17.           Agrees that no failure on the part of the Lender to exercise, and
no delay in exercising, any right or remedy hereunder shall operate as or
constitute a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.

 

18.           Waives any and all claims against the Lender and defenses to
performance and payment hereunder relating in any way, directly or indirectly,
to the performance of the Lender’s obligations or exercise of any of its rights
under the Notes and the documents related thereto.

 

19.           Warrants and represents to the Lender as follows:

 

a.             Enforceability.  This Guaranty constitutes the legal, valid and
binding obligation of the Guarantor enforceable in accordance with its terms
(subject, as to enforceability, to

 

3

--------------------------------------------------------------------------------


 

limitations resulting from bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally).

 

b.             Litigation.  There is no action, suit or proceeding pending or,
to the knowledge of the Guarantor, threatened against or affecting the Guarantor
which, if adversely determined, would have a Material Adverse Effect (as defined
in the Credit Agreement) on the Guarantor, or which would question the validity
of this Guaranty or any instrument, document or other agreement related hereto
or required hereby, or impair the ability of the Guarantor to perform his
obligations hereunder or thereunder.

 

c.             Default.  The Guarantor is not in default of a material provision
under any material agreement, instrument, decree or order to which he is a party
or by which he or his property is bound or affected.

 

d.             Consents.  To the Guarantor’s knowledge, no consent, approval,
order or authorization of, or registration, declaration or filing with, or
notice to, any governmental authority or any third party is required in
connection with the execution and delivery of this Guaranty or any of the
agreements or instruments herein mentioned to which the Guarantor is a party or
the carrying out or performance of any of the transactions required or
contemplated hereby or thereby or, if required, such consent, approval, order or
authorization has been obtained or such registration, declaration or filing has
been accomplished or such notice has been given prior to the date hereof.

 

e.             Taxes.  The Guarantor has filed all tax returns required to be
filed and has paid all taxes shown thereon to be due, including interest and
penalties, which are not being contested in good faith and by appropriate
proceedings and has no information or knowledge of any objections to or claims
for additional taxes in respect of federal income or excess profits tax returns
for prior years.

 

20.           Agrees that the liability of the Guarantor and any other guarantor
of the Obligations shall be joint and several.

 

21.           Agrees to deliver to the Lender financial information and related
documents as set forth in Section 5.1 of the Credit Agreement with respect to
the Guarantor.

 

22.           Agrees that (i) the Guarantor will indirectly benefit by and from
the making of the loans by the Lender to the Borrower evidenced by the Notes;
(ii) the Guarantor has received legal and adequate consideration for the
execution of this Guaranty and has executed and delivered this Guaranty to the
Lender in good faith in exchange for reasonably equivalent value (including,
without limitation, receiving warrants issued by the Borrower in consideration
and exchange for the execution of this Guaranty); (iii) the Guarantor is not
presently insolvent and will not be rendered insolvent by virtue of the
execution and delivery of this Guaranty; (iv) the Guarantor has not executed or
delivered this Guaranty with actual intent to hinder, delay or defraud the
Guarantor’s creditors; and (v) the Lender has agreed to make such loans in
reliance upon this Guaranty.

 

23.           Agrees that if, at any time, all or any part of any payment
previously applied by the Lender to any of the Obligations must be returned by
the Lender for any reason, whether by

 

4

--------------------------------------------------------------------------------


 

court order, administrative order or settlement, the Guarantor shall remain
liable for the full amount returned as if said amount had never been received by
the Lender, notwithstanding any term of this Guaranty or the cancellation or
return of any note or other agreement evidencing the Obligations.

 

24.           Irrevocably submits to the jurisdiction of any Minnesota state
court or federal court over any action or proceeding arising out of or relating
to this Guaranty, the Notes and any instrument, agreement or document related
thereto; agrees that all claims in respect of such action or proceeding may be
heard and determined in such Minnesota state or federal court; irrevocably
waives, to the fullest extent he may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding; irrevocably
consents to the service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding by the mailing by
United States certified mail, return receipt requested, of copies of such
process to the Guarantor’s last known address; and agrees that judgment final by
appeal, or expiration of time to appeal without an appeal being taken, in any
such action or proceeding shall be conclusive and may be enforced in any other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided that nothing in this paragraph shall affect the right of the Lender to
serve legal process in any other manner permitted by law or affect the right of
Lender to bring any action or proceeding against the Guarantor or his property
in the courts of any other jurisdiction to the extent permitted by law.

 

25.           THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON OR
PERTAINING TO THIS GUARANTY.

 

26.           Notwithstanding the aggregate amount of the Obligations which may
from time to time be outstanding, the Guarantor’s liability hereunder shall be
limited to $100,000.00 plus all attorney’s fees, collection costs and
enforcement expenses incurred in connection with the enforcement of this
Guaranty.  The Obligations may be created and continued in any amount, whether
or not in excess of such amount, without affecting or impairing the Guarantor’s
liability hereunder, and the Lender may pay (or allow for the payment of) the
excess out of any sums received by or available to the Lender on account of the
Obligations from the Borrower or any other person (except the Guarantor) from
their properties, out of any collateral security, or from any other source, and
such payment (or allowance) shall not reduce, affect, or impair the Guarantor’s
liability hereunder.  Any payment made by the Guarantor under this Guaranty
shall be effective to reduce or discharge such liability only if accompanied by
a written transmittal document, received by the Lender, advising the Lender that
such payment is made under this Guaranty for such purpose.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

Dated as of this        day of October, 2005.

 

 

 

STATE OF MINNESOTA

)

 

) ss

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this       day of
               , 2005, by                           , a                    
individual.

 

 

 

 

 

Notary Public

 

6

--------------------------------------------------------------------------------